 Case 3:18-cv-01714-RJD Document 80 Filed 08/10/20 Page 1 of 4 Page ID #346




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

EDDIE GRIFFIN,                                  )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 18-cv-1714-RJD
                                                )
MAJOR COX,                                      )
                                                )
       Defendant.                               )

                                             ORDER

DALY, Magistrate Judge:

       This matter is before the Court on Defendant Major Cox’s Motion for Show Cause Order

or, in the Alternative, to Dismiss for Sanctions (Doc. 75). For the reasons set forth below, the

Motion is GRANTED as to Defendant’s request to dismiss.

                                           Background

       Plaintiff Eddie Griffin, a former inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging his constitutional

rights were violated while he was incarcerated at Vienna Correctional Center (“Vienna”).

Plaintiff is proceeding in this action on an Eighth Amendment conditions of confinement claim

against Major Cox for subjecting Plaintiff to extremely cold temperatures while he was in

segregation.

       The progression of this case has been met with significant delays. On October 30, 2019,

the first of many show cause orders was entered by the Court (see Doc. 40). Plaintiff was ordered

to show cause as to why he failed to appear for a motion hearing. Plaintiff failed to respond to this

order, but out of an abundance of caution, the Court extended the time for Plaintiff to respond and

                                            Page 1 of 4
 Case 3:18-cv-01714-RJD Document 80 Filed 08/10/20 Page 2 of 4 Page ID #347




indicate his interest in continuing to litigate this case (Doc. 50). On January 6, 2020, the Court

noted Plaintiff had failed to adequately respond to its show cause orders, but noted Plaintiff had

continued to file documents in this case (Doc. 64). As such, the undersigned ordered Plaintiff to

indicate his interest in continuing to pursue this litigation by January 24, 2020. The Court deemed

its show cause orders satisfied on February 13, 2020 (see Doc. 71), but noted Plaintiff had failed to

specifically indicate his interest in continuing to litigate this matter. The Court also ordered

Plaintiff to respond to Defendant’s interrogatories and requests for production of documents by

March 5, 2020. Plaintiff was warned that his failure to comply with the order may result in the

imposition of sanctions, including dismissal of this matter.

       On March 11, 2020, Defendant notified the Court that Plaintiff had not served any

discovery responses in accordance with the Court’s order. Shortly thereafter, Defendant filed the

motion now before the Court. In his motion, Defendant Cox explains that he has not received any

written discovery responses from and asserts he is unable to move for summary judgment without

responses to written discovery and Plaintiff’s deposition.       Defendant asserts he is unfairly

disadvantaged and prejudiced by Plaintiff’s failure to cooperate and follow the Court’s orders.

Defendant asks that the Court order Plaintiff to show cause or dismiss the complaint as a sanction

for Plaintiff’s failure to follow this Court’s orders and provide timely discovery responses.

       The undersigned took Defendant’s motion under advisement on June 17, 2020 (Doc. 77).

The Court again ordered Plaintiff to respond to Defendant’s written discovery requests by July 8,

2020, and warned Plaintiff that his failure to do so would result in dismissal of this lawsuit. On

August 4, 2020, Defendant notified the Court that no responses had been received (Doc. 79).

There has been no indication or filing by Plaintiff to the contrary.


                                            Page 2 of 4
 Case 3:18-cv-01714-RJD Document 80 Filed 08/10/20 Page 3 of 4 Page ID #348




                                             Discussion

       Federal Rule of Civil Procedure 41(b) provides for involuntary dismissal for failure to

prosecute an action or to comply with court orders. Pursuant to Rule 41(b), an action may be

dismissed “when there is a clear record of delay or contumacious conduct, or when other less

drastic sanctions have proven unavailing.” Maynard v. Nygren, 332 F.3d 462, 467 (7th Cir. 2003)

(quoting Williams v. Chicago Bd. of Educ., 155 F.3d 853, 857 (7th Cir. 1998) (other citations

omitted). Although there is no requirement of graduated sanctions prior to dismissal, the Court

must provide an explicit warning before a case is dismissed. Aura Lamp & Lighting Inc. v.

International Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003) (citing Ball v. City of Chicago, 2

F.3d 752, 760 (7th Cir. 1993)). Dismissal is the most severe sanction that a court may apply; as

such, its use must be tempered by a careful exercise of judicial discretion. Webber v. Eye Corp.,

721 F.2d 1067, 1069 (7th Cir. 1983).

       The Seventh Circuit has identified several factors a court should consider before entering

an involuntary dismissal, including:

       the frequency of the plaintiff’s failure to comply with deadlines; whether the
       responsibility for mistakes is attributable to the plaintiff herself or to the plaintiff’s
       lawyer; the effect of the mistakes on the judge’s calendar; the prejudice that the
       delay caused to the defendant; the merit of the suit; and the consequences of
       dismissal for the social objectives that the litigation represents. Aura Lamp &
       Lighting Inc. v. Int’l Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003).

       Dismissal in this case is warranted under Rule 41(b). Plaintiff has failed to respond to

Defendant’s written discovery requests served in December 2019, despite being ordered to do so

on two occasions. Plaintiff has also failed to adequately respond to numerous show cause orders,

despite being warned that his failure to do so may result in the imposition of sanctions, including

dismissal of this lawsuit. While the Court notes there may be lesser sanctions available, they

                                             Page 3 of 4
 Case 3:18-cv-01714-RJD Document 80 Filed 08/10/20 Page 4 of 4 Page ID #349




would be unavailing as Plaintiff has clearly lost interest in litigating this case. The Court is not

inclined to expend significant resources, and require Defendant to do the same, if Plaintiff is not

demonstrating diligence in pursuing this case. For these reasons, Defendant Major Cox’s Motion

for Show Cause Order or, in the Alternative, to Dismiss for Sanctions (Doc. 75) is GRANTED

and this matter is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure

41(b). The Clerk of Court is directed to enter judgment accordingly.

IT IS SO ORDERED.

DATED: August 10, 2020


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 4 of 4
